Citation Nr: 1244067	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-17 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from December 1968 to July 1970.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (the RO).

The Veteran testified at a Travel Board hearing which was chaired by a Veterans Law Judge (VLJ) at the RO in April 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The VLJ who conducted the April 2009 hearing is no longer employed by the Board.  The Veteran was informed of this in a February 2011 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  In a March 2011 response the Veteran requested another hearing.  In February 2012, the Veteran subsequently withdrew that hearing request.  38 C.F.R. § 20.704(e) (2012).  Accordingly, the request has been withdrawn.

In light of the other psychiatric diagnosis of record, the Board has recharacterized the issue of entitlement to service connection for PTSD as noted above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

This claim was previously remanded by the Board in June 2009 for further evidentiary development.  Such has been completed and the Veteran's claim has been returned to the Board for appellate proceedings.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in June 2005 and September 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The September 2007 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records and Social Security Administration (SSA) records have been associated with the claims file.  All identified and available treatment records have been secured.  While the Veteran has identified additional VA medical records dated in 1973 or 1974, the RO has determined that those records are unavailable and all efforts to obtain these records had been exhausted.  In various letters, the Veteran and his representative were apprised as to the efforts made to obtain these records and their unavailability.  The Board finds that additional efforts to obtain these records would be futile, and as such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  In this case, the Board notes that the Veteran was provided a VA examination in September 2009.  At that time, the examiner diagnosed no current PTSD.  As will be discussed in greater detail below, the examiner's opinion was based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and an objective psychiatric examination.   The Board, therefore, finds the September 2009 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the September 2009 VA examination, the offer of an additional Board hearing, association of VA treatment records dated from September 2007 to February 2012 within the electronic claims file (Virtual VA), and subsequent adjudication of the claim, the Board finds that there has been substantial compliance with its June 2009 and April 2011 remand directives to the extent possible under the circumstances.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claim for Service Connection for PTSD

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2012).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

To establish entitlement to service connection for PTSD, the evidence must satisfy three basic elements.  Generally, there must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

VA has amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010)(announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  However, because the competent evidence does not show a diagnosis of PTSD, the provisions of the amended regulation regarding stressor verification are not applicable.

      a)  Factual Background

In this case, the Veteran contends that he has a psychiatric disorder due to his experiences in military service.  The Veteran's service treatment records do not indicate any complaints, treatment, or diagnoses of PTSD or other acquired psychiatric disorder, including both his December 1968 entrance examination and July 1970 separation examination.  In a June 1970 in-service psychiatry note, the Veteran was evaluated because he refused to obey orders as he wanted to apply for status as a conscientious objector.  Upon examination, the diagnosis was hysterical personality.

After service, a VA examination dated in August 1982 reported a normal psychiatric assessment.  In February 2004, the Veteran reported feeling down, depressed, or hopeless on a depression screening; he was later found by a physician not to be depressed.  A July 2004 VA progress note indicated a diagnosis of depressive disorder; another note dated the same day indicated a possible diagnosis of PTSD.  A VA depression screening in December 2004 was normal.  A March 2005 VA group psychotherapy note indicated a diagnosis of major depressive disorder, recurrent.  

VA progress notes dated from January 2005 to January 2006 include multiple diagnoses including major depressive disorder in March 2005, personality disorder with mixed features in April 2005, and adjustment disorder with mixed features in April 2005.  In a January 2005 VA progress note, the Veteran reported he was "getting depressed and angry again" and required psychiatric evaluation.  In a February 2005 VA progress note, the Veteran reported he had a "breakdown" when he came back from Vietnam and was seen once at the VA Medical Center (VAMC) Louisville in 1973.  In a January 2006 VA outpatient discharge note, the Veteran reported he has experienced anger and depression since he came back from Vietnam.  The Veteran was discharged from outpatient therapy due to non-compliance.  The diagnoses were adjustment disorder, nicotine dependence, pain disorder associated with general medical condition, and rule out PTSD.  

A VA depression screening in December 2007 was negative. 

During an April 2005 SSA evaluation report, the Veteran reported chronic depression and back pain resulting from spinal injury a few years prior.  He reported that his problems with depression began in his early 20s when he had a "breakdown" and intensified following the onset of more severe back pain about two years ago.  He reported outpatient psychiatric treatment at VAMC Louisville in 1973-1974 and Indianapolis from 2005 to present.  After a mental health examination, the assessment was major depressive disorder, single episode, chronic, mild severity and cannabis abuse.  

During a September 2009 VA examination, the examiner found the Veteran did not endorse any significant symptoms of mental illness.  The symptoms which are noted, such as avoiding reminders of Vietnam, are not impairing function, per his report.  He exhibited symptoms consistent with a cluster B personality disorders, specifically narcissistic and histrionic traits.  The assessment was no diagnosis on Axis I and cluster B traits on Axis II. 

      b)  Analysis

After careful review of the record, the Board finds service connection for PTSD is not warranted as the weight of the evidence is against a finding that the Veteran presently has PTSD.  

In the present case, while there are findings of rule out PTSD and possible PTSD, there is no competent evidence of a current diagnosis of PTSD conforming to DSM-IV as required for service connection.  Additionally, the September 2009 VA examination which was requested specifically to determine the nature of any current psychiatric disability, reflects that the Veteran does not have a current diagnosis of PTSD.  After extensive evaluation and interview of the Veteran, the VA examiner determined that the Veteran did not meet the DSM-IV criteria for any psychiatric diagnosis.  The examiner noted that the Veteran's reported stressors, which included were not extremely traumatic and not repetitive for a long time.  The examiner also observed that there was no mention of the stressors elsewhere in the record.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  'In the absence of proof of a present disability, there can be no valid claim.'  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the competent medical evidence of record does not indicate a diagnosis of PTSD in the record, to include any time during the appeal period (the Veteran filed his claim of entitlement to service connection in September 2008). Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  

To the extent that the Veteran contends that he has a diagnosis of PTSD, the Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, an assertion as to the diagnosis of PTSD is a question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). While the Veteran is competent to report what he has experienced, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of PTSD. See 38 C.F.R. § 3.159 (a)(1) (2012) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  In this circumstance, the Board gives more credence and weight to the September 2009 VA examiner's opinion as it was rendered after an evaluation and extensive review of the Veteran's medical history by a licensed physician. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b)  (West 2002). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include claimed posttraumatic stress disorder (PTSD) is denied.



REMAND

With respect to the claim for service connection for an acquired psychiatric disability other than PTSD, the Board recognizes the in-service identification of a personality disorder and post-service diagnoses of personality disorder with mixed features in April 2005 and of cluster B personality disorder in a September 2009 VA examination assessment.  However, the Board notes that personality disorders are considered to be congenital or developmental abnormalities, not disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012).

However, in addition to his personality disorders, VA progress notes dated from January 2005 to January 2006 also include diagnoses of major depressive disorder in March 2005 and adjustment disorder with mixed features in April 2005.  

Although the September 2009 VA examiner found the Veteran did not endorse any significant symptoms of mental illness, there is evidence of diagnoses of depression and adjustment disorder during the claims process.  In order to warrant service connection, threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied 'when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim'); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In this case, the Board finds a remand is necessary for a VA psychological evaluation by a VA or contract psychiatrist or psychologist to determine the nature and etiology of any of the additionally diagnosed psychiatric disorders diagnosed at any time during the claims period to include depression and adjustment disorder.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his acquired psychiatric disorder since January 2006.  

After the Veteran has signed any necessary release, those records not already associated with the claims file should be obtained and associated with the claims file.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an examination by a VA psychiatrist or psychologist.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the record, and examination of the Veteran, and considering the identified stressors and DD-214, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorders, other than PTSD, that is currently shown or indicated in the record at any time since May 2005 is due to active service.  

If no current psychiatric disorder is found, the examiner should specifically reconcile the post-service diagnoses of depression and adjustment disorder with any current lack of diagnosis. 

The opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completing any additional necessary development, the AMC/RO should re-adjudicate the issue of service connection for an acquired psychiatric disorder.  If the disposition of the claim remains unfavorable, the AMC/RO should furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


